 In 'the Matter of AMERICAN SAFETY RAZOR CORP.andUNITED ELEC-TRIQIL,RADIO & MACHINEWORKERS or AMERICA,C. I.O. andGEMINDEPENDENT EMPLOYEESASSOCIATIONCase No. R-41677.-Decided December 30, 1942Jurisdiction:razors and munitions manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition without Board certification, contract about to expirenot asserted as a bar by either of the parties,heldno bar ; election necessary.Unit Appropriatefor CollectiveBargaining:allproduction and maintenanceemployees, excluding supervisory employees, chief engineer, watchmen, guards,and office and clerical employees ; stipulation as to.Mr. Charles T. Douds,for the Board.Mr. Frank Scheiner,of NewYork City,for the United.Mr. HenryMayer,of NewYork City,,for the Independent.Mr. Louis Cokin,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon petition duly filed by United Electrical,Radio'&MachineWorkers of America, C. I. 0., herein called the United, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of American Safety Razor Corp., Brooklyn,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice.On November 25, 1942,, before, a hearing was held, ,the Company,the United, Gem Independent Employees Association, herein calledthe Independent, and the Regional Director for the Second Region(New York City), entered into a stipulation containingan agreedstatement of facts and expressly waiving the holding of a hearingby the Board. On December 12, 1942, all the parties entered into anamendment to the stipulation.The Board hereby approves the stipu-lation, as amended.Upon the entire record in the case, the Board makes the following:46 N. L.R. B., No. 61.490- AMERICAN SAFETY RAZOR CORP.491FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYAmerican Safety Razor Corp. is a Virginia corporation with its,principal place of business at Brooklyn, New York, whereit is en-gaged in the manufacture of safety razors, safety razor blades, andmunitions and parts thereof for the United States Government.TheCompany uses raw materials valued in excess of $100,000 annually,over 50 percent of which is shipped to it from points outside the Stateof New York, and the Company sells finished products valued inexcess of $100,000 annually, over 50 percent of which is shipped topoints outside the State of New York. The Company admits that itis engaged in commerce within the meaning of the National, LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Gem Independent Employees Association is - an unaffiliated labororganization, admitting to membership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONThe Independent and the Company are parties to an exclusive con-tract which expires by its terms on January 31, 1943.On October 14,representative of the, Company's employees.The Company refusedthis request until such time as the United is certified by the Board_Neither the Company nor the Independent contends that the contractis a bar to a present determination of representatives. Inasmuch asneither of the parties to the contract plead it as a bar and inasmuchas the contract expires in the immediate future, we find that it doesnot constitute a bar to a determination of representatives at this time.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Sections 9 (c) and 2 (6) and (7) of the Act.P'.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Company, excludingsupervisory employees, the chief engineer, watchmen, guards, andoffice and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.- 492DECISIONSOF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF ,REPRESENTATIVESWe shall direct that the question concerning, representation be re-solved. by an election by secret ballot among the employees within theappropriate unit who. were employed, during the pay-roll period end-ing November 6, 1942,' subject to the limitations and -additions setforth in the Direction-of Election herein. ' ' tDIRECTIONOF-ELECTIONBy virtue,of and pursuant to the power vested in the National LaborRelationsBoard by . Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American SafetyRazor Corp., Brooklyn, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision.of the Regional Director for the Second Region,-acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and, Regulations, among all 'employeesin the unit found appropriate in Section IV, above, who were em-employees who did not work during said pay-roll, period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding,employees who have since, quit orbeen discharged for cause, to determine whether they desire to beica, affiliatedwith, the Congress of Industrial Organizations, or byGem Independent Employees Association, for the purposes of col-lective bargaining, or by neither.IThe parties stipulated that this pay roll be used to determine eligibilityto vote.